DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 15/440,979, the examiner acknowledges the applicant's submission of RCE dated 2/26/2021. At this point, claims 7, 23, 24, 29 and 30 have been amended, claims 1-6, 9-22 and 25-28 have been cancelled, claims 31-44 are new. Claims 7, 8, 23, 24 and 29-44 are pending. 
Allowable Subject Matter
Claims 7, 8, 23, 24 and 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 7, 23 and 39, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…allocating a cache line of a cache memory of the processor to the memory address in the shared memory; encoding a shared information state of the cache line to indicate whether the memory address is a shared memory address shared by the processor and a second processor, or private to the processor; and encoding a remote storage state of the cache line to indicate whether the memory address is remote to the processor or local to the processor; in response to an access of the cache line: selectively flushing the cache line and loading data from the memory address into the cache line based on the shared information state, the remote storage state, and a first access state; and selectively encoding the first access state to indicate a next access to the cache line in a critical section is not a first access to the cache line in the critical section based on the shared information state, the first access stateand the remote storage state”.
allocating a cache line of a cache memory of the processor to the memory address in the shared memory; encoding a shared information state of the cache line to indicate whether the memory address is a shared memory address shared by the processor and a second processor, or private to the processor; and encoding a remote storage state of the cache line to indicate whether the memory address is remote to the processor or local to the processor; in response to an access of the cache line: selectively flushing the cache line and loading data from the memory address into the cache line based on the shared information state, the remote storage state, and a first access state; and selectively encoding the first access state to indicate a next access to the cache line in a critical section is not a first access to the cache line in the critical section based on the shared information state, the first access stateand the remote storage state”.
Dependent claim(s) 8, 24, 29-38 and 40-44 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 7, 23 and 39 upon which claims 8, 24, 29-38 and 40-44 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135